FILED IN
5th COURT OF APPEALS
    DALLAS, TEXAS
3/11/2015 8:39:21 AM
      LISA MATZ
        Clerk




                       1
2
3
4
5
                                    C!r:nurt nf Appeals
                         lliiftf1 ilistrict nf ID.e*as at ilallas
                                          MANDATE

TO THE COUNTY COURT AT LAW NO.6 OF COLLIN COUNTY, GREETINGS:

Before the Court of Appeals for the Fifth District of Texas, on the 261h day of January, 2015, the
cause on appeal to revise or reverse the judgment between

JEB STEVENS BROWN, Appellant                         On Appeal from the County Court at Law
                                                     No.6, Collin County, Texas
No. 05-14-00499-CR          V.                       Trial Court Cause No. 006-83651-2013.
                                                     Opinion delivered by Justice Brown. Justices
THE STATE OF TEXAS, Appellee                         Bridges and Fillmore participating.

was determined; and this Court made its order in these words:

        Based on the Court's opinion of this date, we DISMISS the appeal for want of
jurisdiction.

        WHEREFORE, WE COMMAND YOU to observe the order of the Court of Appeals
for the Fifth District of Texas, in this behalf, and have it duly obeyed and executed.

        WITNESS the HON. CAROLYN WRIGHT, Chief Justice of the Court of Appeals, with
the Seal thereof affixed, at the City of Dallas, this 26 1h day of January, 2015.




                                                                       LISA MA TZ, Clerk

                                                                                                   ODY
                                                                                                 SCANNED
                                                                                  ' Q
                                                                      CO~HHV LLdriT AT LAY.J

                                                                            JA!l 2 ~· 2015

                                                                   ~~                                      6
                   IN THE COUNTY COURT AT LAW NO.6
                       OF COLLIN COUNTY, TEXAS
                           Honorable Jay A. Bender, Presiding
                                                                                   [)ORIGINAL
                              Criminal Docket No. 006-83651-2013


                                   STATE OF TEXAS

                                                 vs.
                               JEB STEVENS BROWN

                             CHARGE OF THE COURT
MEMBERS OF THE JURY:

       By a previous jury verdict returned in this case, the defendant was adjudged guilty of the
class "B" misdemeanor offense of criminal mischief. It is necessary that you jurors assess the
punishment for this offense.

        You are instructed an individual adjudged guilty of a Class B misdemeanor shall be
punished by:
                (1) a fine not to exceed $2,000;
                (2) confinement in jail for a term not to exceed 180 days; or
               (3) both such fine and confinement.
       Therefore, you will assess the punishment for the defendant within that range.

        You are further instructed that in fixing the defendant's punishment you may take into
consideration all the facts shown by the evidence admitted before you in the full trial in this case
and the law as submitted to you in this charge.

        Your verdict must be a unanimous vote of all members of the jury. In arriving at your
verdict, it will not be proper to determine it by lot, chance, or any other method than by a full,
fair, and free exercise of the opinion of the individual jurors under the evidence admitted before
you.
                                                                 ___,   ......
                                                          ,_/"

                                                    //~
       Signed this the 4th day of March, 2015.


                                                   ~~-A.~-
                                                       Judge Presiding




                                                                                                       7
.
                                                VERDICT


           The defendant having been previously been adjudged guilty as charged in the
    information, we, the jury,

    assess a fine of$       ¢       (answer with a dollar amount not to exceed $2,000 or
    "NONE" if you choose not to assess a fine)


    and set the defendant's punishment of confinement in the county jail for a period of

    -=i_____,d                                               Case No. 006-83651-2013

THE STATE OF TEXAS                                                                           IN THE COUNTY COURT

vs.                                                                                                          ATLAW#6

JEB STEVENS BROWN                                                                           COLLIN COUNTY, TEXAS
                                       AMENDED - APPEAL
                    JUDGMENT- PLEA OF NOT GUILTY BEFORE JURY- FOUND GUILTY
                           PUNISHMENT BY JURY- FINAL CONVICTION

        The defendant has been charged by information with the misdemeanor offense of Criminal Mischief
>=$50=$50                                       NO. 006-83651-2013

       STATE OF TEXAS                           §   IN THE COUNTY COURT
                                                §
                                                §
       v.                                       §   AT LA\V NO.6
                                                §
      JEB BRO\VN                                §
      Defelltlallt                              §   COLLIN COUNTY, TEXAS

                                DEFENDANT'S NOTICE OF APPEAL

 TO THE HONORABLE JUDGE OF SAID COURT:

              Now comes Jeb Brown, Defendant in the above styled and numbered cause,

 and gives this written notice of appeal to the Court of Appeals of the State of

 Texas (5TH District Court of Appeals at Dallas, Texas) from the judgment of

 conviction and sentence herein rendered against Jeb Brown.
                     ,_
                   ....
                   •• ...
          , ' >... '    I
                            j
                            l         Respectfully su ifted,

                                             By/~---4L-->o...-::::----=­
 ·C'
-~   ,..._}                                  As~"   N MEHRY ARI
                                             Texas Bar No. 24068608
                                             MODJARRAD I ABUSAAD I SAID LAW FIRM
                                             212 W. Spring Valley Rd.
                                             Richardson, Texas 75081
                                             Tel. (972) 789-1664/Fax. (972) 789-1665
                                             amehryari@modjarrad.com

                            CERTIFICATE OF SERVICE
      I certify that on t e March 4, 2016, a true and correct copy of this Notice was
served on the Offic .of District Attorney of Collin County via hand delivery and
email to Katherine/ olden.


              c/~n
MOTION FOR NEW TRIAL
                                  Mehryari

                                                                        Page I of I

                                                                                       ODY   10

                                                                                      SCANNED